Baytex Energy Trust Consolidated Balance Sheets (thousands of Canadian dollars) (unaudited) September 30, 2009 December 31, 2008 ASSETS Current assets Cash $ 1,843 $ - Accounts receivable Crude oil inventory Future tax asset - Financial instruments (note 14) Future tax asset - Financial instruments (note 14) - Petroleum and natural gas properties Goodwill $ 1,862,263 LIABILITIES Current liabilities Accounts payable and accrued liabilities $ 164,279 Distributions payable to unitholders Bank loan Future tax liability Financial instruments (note 14) - Long-term debt (note 3) Convertible debentures (note 4) Asset retirement obligations (note 5) Deferred obligations 37 74 Future tax liability Financial instruments (note 14) - UNITHOLDERS’ EQUITY Unitholders’ capital (note 6) Conversion feature of convertible debentures (note 4) Contributed surplus (note 9) Accumulated other comprehensive loss (note 7) - Deficit Commitments and contingencies (note 15) Subsequent event (note 17) See accompanying notes to the consolidated financial statements. 1 Baytex Energy Trust Consolidated Statements of Income and Comprehensive Income (thousands of Canadian dollars, except per unit amounts) (unaudited) Three Months Ended September 30 Nine Months Ended September 30 Revenue Petroleum and natural gas Royalties Gain (loss) on financial instruments (note 14) Expenses Operating Transportation and blending General and administrative Unit-based compensation (note 9) Interest (note 12) Financing charges 35 Foreign exchange (gain) loss(note 13) Depletion, depreciation and accretion Income before taxes and non-controlling interest Tax expense (recovery) (note 11) Current expense Future expense (recovery) Income before non-controlling interest Non-controlling interest (note 8) - - Net income Other comprehensive loss Foreign currency translation adjustment (note 7) - - Comprehensive income Net income per trust unit (note 10) Basic $ 1.44 Diluted $ 1.39 Weighted average trust units (note 10) Basic Diluted Consolidated Statements of Deficit (thousands of Canadian dollars) (unaudited) Three Months Ended September 30 Nine Months Ended September 30 Deficit, beginning of period Net income Distributions to unitholders Deficit, end of period See accompanying notes to the consolidated financial statements. 2 Baytex Energy Trust Consolidated Statements of Cash Flows (thousands of Canadian dollars) (unaudited) Three Months Ended September 30 Nine Months Ended September 30 CASH PROVIDED BY (USED IN): Operating activities Net income Items not affecting cash: Unit-based compensation (note 9) Unrealized foreign exchangeloss Depletion, depreciation and accretion Accretion on debentures and notes (notes 3 & 4) Unrealized (gain) loss on financial instruments (note 14) Future tax expense (recovery) Non-controlling interest (note 8) - - Realized foreign exchange gain on redemption of long-term debt (note 3) - - Change in non-cash working capital Asset retirement expenditures (note 5) Decrease in deferred obligations Financing activities Payments of distributions Increase (decrease) in bank loan Redemption of long-term debt (note 3) - - Proceeds from issuance of long-term debt (note 3) - - Issue of trust units (note 6) Issuance costs (note 6) - Investing activities Petroleum and natural gas property expenditures Acquisition of petroleum and natural gas properties, net Change in non-cash working capital Impact of foreign exchange on cash balances - - Change in cash - - Cash, beginning of period - - - Cash, end of period $- $- See accompanying notes to the consolidated financial statements. 3 Baytex Energy Trust Notes to the Consolidated Financial Statements
